DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 16, it is unclear to which of the two locking slots the limitation “the locking slot” refers.
	In claim 1, lines 22 – 25 omit the essential step of separating the connecting post from the plug hole before the handlebar assembly may be rotated 180 degrees. Note that the previous paragraphs recite that rotation is limited by the cooperation of the locking protrusion and the locking slot.
	In claim 10, line 2, it is unclear if one or multiple locking mechanisms are claimed.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, it is assumed that said limitations are merely examples and do not limit the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5 and 10 – 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazoyer (US 9,809,271).
	As for claim 1, Mazoyer discloses A kick scooter comprising a deck assembly (2) and a handlebar assembly (5); the handlebar assembly comprises a transversal handlebar (7) and a stand column (6), one end of the stand column being connected to the transversal handlebar and the other end of the stand column being provided with a connecting post (note lower end of the tube 6 and sleeve 25), an axial direction of the connecting post (25) forming an obtuse angle with an axial direction of the stand column; a plug hole (14) is provided in the deck assembly and cooperates with the connecting post by insertion, an axial direction of the plug hole forming a sharp angle with a direction of extension of the deck assembly; when the connecting post) is located outside the plug hole, the handlebar assembly is separated from the deck assembly; wherein two locking slots (16) are provided at an insertion opening of the plug hole and arranged respectively on two sides of the plug hole; and wherein the connecting post is provided with a locking protrusion (32) that is located inside a locking slot when the connecting post is inserted into the plug hole; by the cooperation between the locking protrusion and the locking slot, the connecting post is inserted into the plug hole at a predetermined angle, and the rotation of the connecting post inside the plug hole is able to be limited; after the handlebar assembly has been removed from the plug hole and rotated 180 degrees around the axial direction of the connecting post , 
	As for claims 2 – 3, Mazoyer further discloses said obtuse angle being 135 degrees and said sharp angle being 45 degrees (column 2, lines 28 – 33).
	As for claims 4 – 5, Mazoyer further discloses a locking mechanism comprising a locking pin (27) and an elastic element (30) the locking pin being provided on the connecting post in such a manner that it is slidable along a radial direction of the connecting post, and a locking hole (17) provided in a wall of the plug hole, inside which the locking pin is located when the connecting post is inserted into the plug hole.
	As for claim 10, Mazoyer further discloses the locking mechanism being provided at the plug hole of the deck assembly; locking holes are provided on the connecting post (note the bottom edge of the connecting post, where pin 27 projects); a sliding slot (17) is provided on the wall of the plug hole (130); the locking pin (27) of the locking mechanism is provided in the sliding slot in such a manner that it is slidable along the radial direction of the plug hole, and one end of the locking pin extends to the plug hole in a lock position; an elastic element (30) is connected to the locking pin (27) for providing an elastic force to cause one end of the locking pin to be located inside the locking hole (17); the other end of the locking pin (29) extends to the outer side of the deck assembly (see Figs. 1 and 6).
	As for claim 11, Mazoyer further discloses the lower end of the handlebar assembly and the bottom of the plug hole having complementary shapes (i.e., cylindrical, with projecting finger and complementary accommodation) that engage each other for blocking the pivoting of the handlebar assembly with respect to the plug hole.
	As for claim 12, Mazoyer discloses a reinforcing rib (note the curved shape of the top of protrusions 32, best shown in Figs. 6 and 7) provided at a junction of a connecting tube (lower end of tube 6) and the connecting post (25).
.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazoyer (US 9,809,271), alone.
Mazoyer meets all the limitations of the claimed invention, but discloses a single locking mechanism. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply duplicate the locking mechanism of Mazoyer, such that two locking pins are arranged symmetrically on the disclosed compression spring, in order to provide further security in the locked position.
Allowable Subject Matter
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katy M Ebner/               Primary Examiner, Art Unit 3618